Citation Nr: 1735414	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-36 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left eye disability, claimed as secondary to a service connected right eye disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is associated with the claims file.

In August 2016, the Board dismissed the Veteran's claim for an increased rating for right eye disability and remanded the issue of service connection for a left eye disability for further development.


FINDING OF FACT

The Veteran's current left eye disability is not etiologically related to his active service and was not caused or aggravated by his service-connected right eye disability.


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a left eye disability secondary to his service connected right eye disability.

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

Congenital or developmental defects, such as refractive error of the eyes, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303 (c); see also 38 C.F.R. § 4.9; Beno v. Principi, 3 Vet. App. 439 (1992).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

During the pendency of this appeal, the Veteran has been diagnosed with refractive errors, such as presbyopia, which are not disabilities for VA purposes, and with unexplained constriction of visual field.

His service treatment records show that he was struck in the right eye in April 1984.  A May 1984 follow up notes that the Veteran's left eye was within normal limits.  At his May 2016 hearing the Veteran clarified that he was no claiming that his left eye disability had its onset during service or was directly caused by service.  As such, the Veteran has not alleged and the record does not show an in-service disease or injury upon which service connection may be based.  Therefore, service connection is not warranted on a direct basis.

Turning to the question of secondary service connection, the Veteran has a current left eye diagnosis and a service connected right eye disability.  The remaining question is whether this current left eye condition is related to the Veteran's right eye disability.  To this end, the Veteran testified at his May 2016 hearing that he was prescribed eye drops for his right eye, which he used in both eyes.  He testified that when he used them his eyes burned so badly that he got a migraine and had to lie down.  He also testified that his private doctor had said that his vision in his left eye had gotten worse due to compensating for his right eye.  The Veteran submitted records from that ophthalmologist, but they do not include any such secondary opinion.

The Veteran's VA treatment records show inconsistent findings particularly when comparing the Veteran's low scores on vision testing with his ability to maneuver through the VAMC confidently and unaided as well as his continued ability to drive.  This led the VA ophthalmologist in May 2008 to find that there may be a nonphysiologic component to his vision loss.  She noted that there was no apparent secondary gain that would suggest malingering, but his lack of concern with the complained of profound visual loss was consistent with a hysterical type of picture.

The December 2008 VA examiner, after reviewing the objective evidence of record and the Veteran's current complaints and performing a thorough clinical evaluation, noted "numerous descriptions of abnormal visual function without the associated clinical/functional findings," noting that the Veteran's left eye visual field reduction was without physiological explanation as he had the same linear extent of field with tested at one foot and at three feet, which was not physiologically possible.  This concern of the nonphysiologic nature of the Veteran's left eye condition was reiterated by the same examiner in the July 2010 VA examination.  At the time of his August 2015 VA examination, the Veteran's visual field was normal.  This examiner, who had performed all the prior examinations, again noted that the Veteran had a history of non-physiological responses to eye examinations over many years, which had historically included measured decreased visual acuities that do not reflect any ocular pathology as well as visual field defects that also do not reflect any ocular pathology.  In March 2017 this examiner, again reviewing the objective evidence of record and the Veteran's current complaints and performing a thorough clinical evaluation, found that the Veteran's measured visual field limitations were less likely than not related to the Veteran's right eye disability or the application of eye drops prescribed for his right eye disability.  This examination was adequate for VA purposes, but did not fulfill the August 2016 Board remand's instruction that a different examiner perform the examination.

Due to the Veteran's concerns about the previous examiner, he was given an eye conditions disability based questionnaire (DBQ) by a private ophthalmologist in June 2017.  This examiner, after reviewing the objective evidence of record and the Veteran's current complaints and performing a thorough clinical evaluation, found that the Veteran's left eye condition was limited to a mild constriction of visual field that needed reevaluation for consistency and there was no left eye condition that was related to the service connected right eye disability of a retinal hole due to trauma.  Although this rationale was mistakenly listed under the heading for direct service connection, it is clear from the rationale that the examiner, that this negative opinion extended to the question of secondary service connection.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that in determining whether an expert opinion is adequate, the opinion must be read as a whole).  This examination was adequate for VA purposes.  The Veteran does not have a positive medical nexus opinion.

The Veteran has argued that his left eye condition was caused or aggravated by his service connected right eye disability.  Given the well-document concern that the Veteran's symptoms of visual field constriction were non-physiologic in nature, the Board find that the issue of causation is a complex medical question that requires medical expertise.  The record does not suggest that the Veteran has the requisite knowledge or training to provide such and opinion.  Therefore, his lay opinion in this regard is not competent evidence.

The preponderance of evidence is against service connection for a left eye condition, described as mild constriction of the visual field, and the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left eye disability is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


